     Case 3:20-cv-01939-JAM Document 94 Filed 03/19/21 Page 1 of 1




                     UNITED STATES DISTRICT COURT

                        DISTRICT OF CONNECTICUT

                                     :
ANTONIO CABALLERO,                   :
                                     :
     Plaintiff,                      :
                                     :
V.                                   :   CASE NO. 3:20cV1939(RNC)
                                     :
FUERZAS ARMADAS REVOLUCIONARIAS
DE COLOMBIA, ET AL              :
                                :
     Defendants.                :


                                   ORDER

     In the interest of justice, the above identified case is hereby

transferred to Judge Jeffrey A. Meyer.         All further pleadings or

documents in this matter should be filed with the Clerk's Office in

New Haven and bear the docket number 3:20cv1939(JAM)

     So ordered.

     Dated at Hartford, Connecticut this 19th day of March 2021.



                                                  /s/ RNC
                                              Robert N. Chatigny
                                         United States District Judge
